Citation Nr: 1036502	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability 
other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to March 
1972.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

When this case was previously before the Board in February 2008 
and May 2009, it was remanded to the RO for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record indicates that these claims 
require additional development.  

First, it appears that the development requested by the Board's 
May 2009 Remand was not fully conducted.

The May 2009 Remand observed that the report of a February 2009 
VA examination referred to the Veteran having been hospitalized 
in November 2008, likely at a VA facility.  The Board requested 
that VA records be obtained, including the November 2008 records 
of treatment and hospitalization for alcohol abuse and/or 
suicidal ideation, as described in the February 2009 VA 
examination report.

Pursuant to the remand, VA records from the Northern Arizona HCS 
were associated with the claims file.  They show that the Veteran 
was transferred to the Tucson VA Medical Center (VAMC) on October 
17, 2008, for inpatient detox.  They also show that by November 
3, the Veteran had been discharged.  As the claims file does not 
contain any medical records from the Veteran's inpatient 
treatment at the Tucson VAMC, additional development is required.  

In this regard, a remand by the Board confers on the Veteran, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  Id.

In addition, there are heightened obligations to assure that the 
record is complete with respect to Federal Government records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records 
are deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also pursuant to the Board's May 2009 remand, the Veteran was 
scheduled for a March 2010 VA psychiatric examination by a panel 
of two mental health professionals at the St. Cloud, Minnesota, 
VAMC.  He failed to report.  

In July 2010 correspondence, the Veteran stated that he had no 
additional evidence, and requested that his case be forwarded to 
the Board immediately.  He also explained that he missed the VA 
examination because he was living in Arizona and the exams were 
scheduled in Minnesota prior to his return.  He said that he 
spends six months in each state.  He requested that his claims 
file be transferred to the St. Paul RO and a VA examination be 
scheduled at the St. Cloud VAMC.  He stated that he intended to 
stay in Minnesota until the matter was resolved, and provided an 
address in Minnesota.  He additionally stated that he was 
changing his power of attorney to the American Legion, and 
provided a VA Form 21-22 appointing the American Legion as his 
representative.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the 
Veteran from the Tucson VAMC, including 
all records from his inpatient treatment 
that began on or shortly after October 17, 
2008.  

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination by a panel of 
two mental health professionals at the St. 
Cloud VAMC.

The examiners should provide findings as 
to all current psychiatric disabilities, 
and should include specific opinions as to 
whether diagnoses are warranted for 
posttraumatic stress disorder and/or major 
depressive disorder, as well as any other 
psychiatric disability.

For each such disorder found, the 
examiners should provide an opinion as to 
whether the disorder was present during 
active service, and whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
disorder began during active service, is 
related to any incident of active service, 
or was caused or aggravated (chronic 
worsening of underlying condition as 
opposed to a temporary flare- up of 
symptoms) by active service.

Further, the examiners should provide an 
opinion as to whether any condition found 
clearly and unmistakably existed prior to 
active service, and, if so, whether the 
condition was clearly and unmistakably not 
aggravated by active service.

The claims folder must be made available 
to the examiners for review in conjunction 
with the examination, and the examiners 
should indicate that the claims folder was 
reviewed.

3.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


